ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2012-02-03_JUD_01_ME_06_FR.txt.                                                                                               309




                       OPINION DISSIDENTE DE M. LE JUGE AD HOC GAJA

                 [Traduction]

                   1. Dans le présent arrêt, la Cour admet que l’immunité de juridiction
                 d’un Etat étranger ne s’étend pas à certaines demandes en réparation à
                 raison d’actes dommageables commis sur le territoire de l’Etat du for.
                 Cependant, elle
                      « estime que le droit international coutumier impose toujours de
                      reconnaître l’immunité à l’Etat dont les forces armées ou d’autres
                      organes sont accusés d’avoir commis sur le territoire d’un autre Etat
                      des actes dommageables au cours d’un conflit armé » (par. 78).

                  Cet élément s’est révélé déterminant pour écarter l’applicabilité de
                  l’« exception territoriale » en la présente espèce. La Cour en a en effet
                 ­conclu que les tribunaux italiens avaient manqué à une obligation inter-
                  nationale en se déclarant compétents pour connaître de réclamations
                  ayant trait à des actes illicites commis par l’Allemagne en Italie pendant
                  la seconde guerre mondiale.
                     L’argumentation de la Cour est fort bien construite, et elle repose notam-
                  ment sur une analyse détaillée de la pratique étatique pertinente. Le champ
                  d’application de l’« exception territoriale » mérite néanmoins un examen
                  plus approfondi, pour cette raison aussi qu’il s’agit d’un domaine dans
                  lequel le droit est actuellement, ainsi que l’attestent plusieurs décisions judi-
                  ciaires, « en développement ».
                     2. L’« exception territoriale » a trouvé son expression à l’article 12 de la
                  convention des Nations Unies sur l’immunité juridictionnelle des Etats et
                  de leurs biens, qui est ainsi libellé :
                        « A moins que les Etats concernés n’en conviennent autrement, un
                      Etat ne peut invoquer l’immunité de juridiction devant un tribunal
                      d’un autre Etat, compétent en l’espèce, dans une procédure se rap-
                      portant à une action en réparation pécuniaire en cas de décès ou
                      d’atteinte à l’intégrité physique d’une personne, ou en cas de dom-
                      mage ou de perte d’un bien corporel, dus à un acte ou à une omission
                      prétendument attribuables à l’Etat, si cet acte ou cette omission se
                      sont produits, en totalité ou en partie, sur le territoire de cet autre
                      Etat et si l’auteur de l’acte ou de l’omission était présent sur ce terri-
                      toire au moment de l’acte ou de l’omission. »
                   Cette convention de codification, qui a été adoptée par l’Assem-
                 blée générale en 2004, a, à ce jour, été ratifiée par treize Etats et n’est pas
                 encore entrée en vigueur. En tout état de cause, il serait infondé de consi-
                 dérer que l’ensemble des dispositions de fond qui y figurent correspondent

                                                                                               214




6 CIJ1031.indb 425                                                                                    22/11/13 12:25

                          immunités juridictionnelles de l’état (op. diss. gaja)           310

                 à des règles de droit international général. A l’inverse, nombre d’entre
                 elles ne sauraient être jugées tout à fait innovantes. Tel est assurément le
                 cas de l’article 12, étant donné que des dispositions similaires avaient
                 auparavant été énoncées dans plusieurs textes législatifs internes auxquels
                 il sera fait référence ci-après et, avant même l’adoption de ces textes, à
                 l’article 11 de la convention européenne sur l’immunité des Etats de 1972.
                 Cet article se lit comme suit :
                       « Un Etat contractant ne peut invoquer l’immunité de juridiction
                     devant un tribunal d’un autre Etat contractant lorsque la procédure
                     a trait à la réparation d’un préjudice corporel ou matériel résultant
                     d’un fait survenu sur le territoire de l’Etat du for et que l’auteur du
                     dommage y était présent au moment où ce fait est survenu. »

                    Dans les paragraphes ci-après, il sera fait assez peu référence à cet ins-
                 trument, étant donné qu’il revêt, de toute évidence, une pertinence limitée
                 aux fins de déterminer les règles existantes du droit international général
                 en matière d’immunité de l’Etat. La convention européenne n’a en effet
                 été ratifiée que par huit Etats, tous situés dans une zone géographique
                 déterminée (l’Allemagne, l’Autriche, la Belgique, Chypre, le Luxembourg,
                 les Pays-Bas, le Royaume-Uni et la Suisse). De plus, elle n’a pas pour
                 objet d’énoncer des règles générales, mais s’intéresse uniquement à l’im-
                 munité de juridiction d’un Etat contractant devant les tribunaux d’autres
                 Etats contractants.
                    3. L’« exception territoriale » trouve également son expression dans les
                 lois relatives à l’immunité de juridiction des Etats étrangers adoptées par
                 neuf Etats. Seul un Etat (le Pakistan) n’a pas prévu d’« exception territo-
                 riale » dans sa législation en la matière.
                    La législation constitue un aspect important de la pratique étatique.
                 Elle est également pertinente lorsqu’une règle de droit international a
                 pour objet le comportement des autorités judiciaires, comme c’est le cas
                 en ce qui concerne l’exercice par les juridictions de leur compétence. Il est
                 en effet permis de supposer que ce n’est que dans des circonstances excep-
                 tionnelles que les autorités judiciaires s’écarteront des prescriptions du
                 législateur. Or, à ma connaissance, aucun tribunal d’aucun des Etats qui
                 ont adopté une législation prévoyant une « exception territoriale » n’a
                 soulevé la moindre question de cohérence entre les lois pertinentes et le
                 droit international général.
                    Le nombre des Etats en question peut, à première vue, sembler insuffi-
                 sant pour être jugé représentatif de la conduite des Etats en général,
                 puisque la plupart d’entre eux n’ont pas adopté de loi relative à l’immu-
                 nité de juridiction et se fondent, en la matière, directement sur le droit
                 international général. Il serait cependant difficile de considérer la pratique
                 législative de dix Etats, qui s’étend sur une période de plus de trente ans,
                 comme étant dépourvue de pertinence aux fins de déterminer l’état actuel
                 du droit international général. Le critère adopté par lesdits Etats n’avait
                 pas pour objet de codifier une norme à laquelle tous les Etats seraient

                                                                                           215




6 CIJ1031.indb 427                                                                                22/11/13 12:25

                             immunités juridictionnelles de l’état (op. diss. gaja)                                               311

                 tenus de se conformer. Il est peut-être des points sur lesquels la législation
                 de certains Etats était plus favorable à l’immunité que le droit internatio-
                 nal général, ce qui, de toute évidence, est licite, alors que tel ne serait pas
                 le cas d’une approche plus restrictive. En inscrivant pareille « exception
                 territoriale » dans leur législation, les Etats en question sont, à n’en pas
                 douter, partis du principe qu’ils avaient le droit d’exercer leur pouvoir de
                 juridiction en appliquant ladite exception. Si cette position devait être
                 jugée infondée au regard du droit international général, tous ces Etats
                 engageraient, ce faisant, leur responsabilité internationale. Aussi aurait-on
                 pu s’attendre, sur le plan international, à une certaine forme de protesta-
                 tion de la part d’autres Etats, dès lors que la législation en question était
                 bien connue et que nombre d’entre eux étaient susceptibles d’en être affec-
                 tés. Le silence observé par la majorité des Etats à cet égard ne saurait être
                 interprété comme une critique implicite de la licéité du recours à l’« excep-
                 tion territoriale ».
                    4. Dans les neuf Etats qui ont adopté une législation relative à l’immu-
                 nité de juridiction des Etats étrangers prévoyant une « exception territo-
                 riale », celle-ci a un contenu similaire. Il est sans doute utile de citer ici les
                 dispositions en question, et je procéderai par ordre chronologique.
                    Le paragraphe a) de l’article 1605 du Foreign Sovereign Immunities Act
                 de 1976 (loi des Etats-Unis sur l’immunité des Etats étrangers) dispose que
                     « a) l’Etat étranger ne bénéficie pas de l’immunité devant les juridic-
                            tions des Etats-Unis d’Amérique ou des Etats dans tous les cas
                       �����������������������������������������������������������������������������������������������������������������
                            5.		n’entrant pas dans les prévisions du paragraphe 2 ci-dessus, où
                                  une action en réparation est intentée contre un Etat étranger à
                                  raison de dommages corporels, d’un décès, de dommages maté-
                                  riels ou de pertes de biens survenus aux Etats-Unis et causés
                                  par un acte dommageable ou une omission de cet Etat étranger
                                  ou de tout représentant ou employé de celui-ci agissant dans le
                                  cadre de ses fonctions ou de son emploi ; le présent paragraphe
                                  ne s’applique pas à :
                                  A. toute demande fondée sur l’exercice, ou le défaut d’exer-
                                        cice, de pouvoirs discrétionnaires, qu’il y ait eu ou non abus
                                        de pouvoir ;
                                  B. toute demande résultant de poursuites abusives, d’un abus
                                        de procédure, d’une diffamation verbale ou écrite, d’une
                                        fausse déclaration, d’un dol ou d’une interférence avec des
                                        droits contractuels. »
                    L’article 5 du State Immunity Act de 1978 (loi du Royaume-Uni sur
                 l’immunité des Etats) se lit comme suit : « L’Etat étranger ne bénéficie pas
                 de l’immunité de juridiction dans toute procédure se rapportant à : a) un
                 décès ou des dommages corporels ; ou b) des dommages matériels ou
                 pertes de biens causés par un acte ou une omission survenu au Royaume-
                 Uni. »

                                                                                                                                   216




6 CIJ1031.indb 429                                                                                                                          22/11/13 12:25

                          immunités juridictionnelles de l’état (op. diss. gaja)            312

                    L’article 7 du State Immunity Act de Singapour est libellé en des termes
                 identiques, le mot « Singapour » figurant simplement en lieu et place du
                 mot « Royaume-Uni ».
                    L’article 6 du Foreign States Immunities Act (loi sur l’immunité des
                 Etats étrangers) de l’Afrique du Sud prévoit que « [l]’Etat étranger ne
                 bénéficie pas de l’immunité dans une procédure se rapportant à : a) un
                 décès ou des dommages corporels ; ou b) des pertes de biens ou dom-
                 mages matériels causés par un acte ou une omission survenu dans la
                 République ».
                    Aux termes de l’article 13 du Foreign States Immunities Act de 1985 de
                 l’Australie, « [l’]Etat étranger ne bénéficie pas de l’immunité de juridiction
                 dans une procédure se rapportant à : a) un décès ou des dommages cor-
                 porels ; ou b) des pertes de biens ou préjudices matériels causés par un
                 acte ou une omission survenu en Australie ».
                    L’article 6 du State Immunity Act du Canada est ainsi libellé : « L’Etat
                 étranger ne bénéficie pas de l’immunité de juridiction dans toute procé-
                 dure se rapportant à : a) tout décès ou dommage personnel ou corporel ;
                 ou b) tout dommage matériel ou toute perte de biens survenu au Canada. »
                    En Argentine, l’article 2 de la loi no 24.488 relative à l’immunité de juri-
                 diction des Etats étrangers dispose que « [l]’Etat étranger ne peut invo-
                 quer l’immunité de juridiction dans les cas suivants : … e) lorsqu’une
                 action est engagée contre lui à raison de pertes ou de dommages résultant
                 de délits ou de quasi-délits commis en Argentine » [« e) cuando fueren
                 demandados por daños y perjuicios derivados de delitos o cuasidelitos
                 cometidos en el territorio »].
                    Aux termes de l’article 5 de la Foreign States Immunity Law no 5769-
                 2008 d’Israël, « [l]’Etat étranger ne bénéficie pas de l’immunité de juridic-
                 tion dans une action en responsabilité se rapportant à des dommages
                 corporels ou matériels, lorsque l’acte en cause a été commis en Israël ».
                    Enfin, l’article 10 de la loi relative à la juridiction civile du Japon à
                 l’égard des Etats étrangers, etc., dispose que :
                         « En cas de décès ou de dommages corporels, de pertes de biens ou
                      de dommages matériels résultant d’un acte dont il est allégué qu’un
                      Etat étranger, etc., porte la responsabilité, et si ledit acte a été com-
                      mis en tout ou partie au Japon alors que son auteur se trouvait au
                      Japon, l’Etat étranger, etc., ne bénéficie pas de l’immunité de juridic-
                      tion à l’égard des actions en réparation à raison des dommages ou
                      pertes résultant dudit acte. »

                    Quoique leur libellé varie, l’ensemble de ces textes énoncent une règle
                 générale, qui semble s’appliquer aux réclamations portant sur tous les
                 actes ou omissions attribuables à un Etat étranger ayant lieu sur le terri-
                 toire de l’Etat du for et entraînant la mort, un préjudice corporel ou un
                 préjudice matériel.
                    5. Aucun des textes législatifs précités ne restreint l’applicabilité de
                 l’« exception territoriale » dans le cas où l’acte ou l’omission de l’Etat

                                                                                            217




6 CIJ1031.indb 431                                                                                 22/11/13 12:25

                          immunités juridictionnelles de l’état (op. diss. gaja)           313

                 étranger survient dans le cadre d’une activité pouvant être considérée
                 comme étant jure imperii parce qu’elle relève de l’exercice, par cet Etat,
                 d’un pouvoir souverain.
                    Dans son commentaire relatif au projet d’article 12 — qui allait deve-
                 nir, sans modification, l’article 12 de la convention des Nations Unies
                 de 2004 —, la Commission du droit international (CDI) a précisé que
                 « [l]es dommages envisagés à l’article 12 concern[ai]ent essentiellement le
                 décès accidentel ou les dommages corporels ou matériels causés par des
                 accidents de la circulation », mais que « la portée de l’article 12 [était]
                 assez large pour englober aussi les dommages intentionnels comme les
                 coups et blessures, les dommages intentionnels aux biens, l’incendie crimi-
                 nel, voire l’homicide ou l’assassinat politique ». Dans ce même commen-
                 taire, la CDI a aussi relevé que, bien que la distinction entre actes
                 jure imperii et actes jure gestionis prévale encore dans la « jurisprudence de
                 quelques Etats », « il n’[était] pas établi de distinction de cette nature »
                 dans l’« exception territoriale » énoncée à l’article 12 (Annuaire de la Com‑
                 mission du droit international, 1991, vol. II (deuxième partie), p. 45). Et la
                 CDI de préciser ce qui suit :
                        « Le locus delicti commissi offre un lien territorial solide, quelle
                     qu’ait été la motivation de l’acte ou de l’omission, qu’il ait été inten-
                     tionnel ou même criminel ou qu’il ait été accidentel ou dû à la négli-
                     gence, à l’inadvertance ou à l’imprudence, et que les activités en
                     cause relèvent des acta jure imperii ou des acta jure gestionis. »
                    Rien dans le texte de la convention des Nations Unies ou dans les travaux
                 préparatoires de cet instrument ne donne à penser que l’« exception territo-
                 riale » ne devrait pas s’appliquer lorsque l’Etat étranger agit jure imperii.
                    C’est en se fondant sur le commentaire de la CDI que la Cour de cas-
                 sation italienne a, dans son arrêt Ferrini, souligné que, conformément à
                 l’article 12 des projets d’articles de la CDI,
                     « la distinction entre les actes accomplis jure imperii et les actes
                     accomplis jure gestionis [était] dépourvue de pertinence à l’égard des
                     demandes en réparation résultant d’« atteintes à l’intégrité physique
                     d’une personne » ou de pertes ou de dommages de nature « corpo-
                     relle » » (arrêt no 5044 du 11 mars 2004 ; International Law Reports
                     (ILR), vol. 128, p. 672).
                    Quant à la Cour suprême du Canada, elle est convenue, dans la déci-
                 sion qu’elle a rendue en l’affaire Schreiber c. la République fédérale d’Alle‑
                 magne et le procureur général du Canada, que l’« exception territoriale »
                 valait également pour les actes jure imperii, ajoutant que, si l’on restrei-
                 gnait ladite exception dans le cas de pareils actes, cela « priverait les vic-
                 times des pires violations des droits fondamentaux de toute possibilité de
                 réparation devant les tribunaux nationaux » (Recueil de la Cour suprême,
                 2002, vol. 3, p. 269, par. 37).
                    En l’affaire McElhinney c. Williams, la Cour suprême d’Irlande a en
                 revanche, par la voix du Chief Justice Hamilton, estimé que, même si

                                                                                           218




6 CIJ1031.indb 433                                                                                22/11/13 12:25

                          immunités juridictionnelles de l’état (op. diss. gaja)              314

                 l’acte dommageable d’un soldat britannique s’était produit dans l’Etat du
                 for, l’Etat étranger devait bénéficier de l’immunité « lorsque ledit acte ou
                 ladite omission surviennent jure imperii » (ILR, vol. 104, p. 703). L’Ir-
                 lande n’a pas adopté de loi relative à l’immunité de juridiction, et elle
                 n’est pas partie à la convention européenne sur l’immunité des Etats.
                 M. McElhinney a, par la suite, déposé une requête contre cet Etat devant
                 la Cour européenne des droits de l’homme. Ladite juridiction a jugé que
                 l’« exception territoriale » correspondait « en droit international et com-
                 paré [à] une tendance », mais que
                      « cette tendance para[issait] concerner essentiellement les dommages
                      corporels « assurables », c’est-à-dire ceux causés par des accidents de
                      la circulation ordinaires, et non des problèmes relevant de la sphère
                      centrale de souveraineté des Etats, tels que les actes d’un soldat sur le
                      territoire d’un Etat étranger ; ceux-ci peuvent, par nature, soulever
                      des questions sensibles touchant aux relations diplomatiques entre
                      Etats et à la sécurité nationale. On ne peut assurément pas dire que
                      l’Irlande soit seule à estimer que l’immunité s’applique en cas d’ac-
                      tions pour des dommages ainsi causés par des acta jure imperii ou
                      que, en accordant cette immunité, elle se démarque de normes inter-
                      nationales actuellement admises. » (ILR, vol. 123, p. 85, par. 38.)
                    Il convient de noter que la question qui se posait à la Cour européenne
                 dans cette affaire n’était pas de savoir si l’Etat défendeur avait l’obliga-
                 tion d’accorder l’immunité de juridiction au Royaume-Uni, mais si l’Ir-
                 lande avait manqué à une obligation énoncée à l’article 6 de la convention
                 européenne des droits de l’homme en refusant au demandeur l’accès à la
                 justice. La majorité n’a pas souscrit à l’idée selon laquelle les Etats étaient
                 tenus d’appliquer une « exception territoriale ». Elle a conclu que, « dans
                 l’état actuel du droit international » relatif à l’immunité de juridiction,
                 l’Irlande n’avait pas manqué à une obligation d’exercer son pouvoir de
                 juridiction. La Cour européenne n’est cependant pas allée jusqu’à dire
                 que, si les tribunaux irlandais avaient accepté d’examiner la demande en
                 question, l’Irlande aurait manqué aux obligations que le droit internatio-
                 nal lui impose en matière d’immunité de juridiction.
                    6. La convention européenne sur l’immunité des Etats contient diffé-
                 rentes clauses qui en limitent la portée. La disposition pertinente aux fins
                 présentes est l’article 31, qui se lit comme suit :
                         « Aucune disposition de la présente convention ne porte atteinte aux
                      immunités et privilèges dont un Etat contractant jouit en ce qui concerne
                      tout acte ou omission de ses forces armées ou en relation avec celles-ci
                      lorsqu’elles se trouvent sur le territoire d’un autre Etat contractant. »
                    Aucune clause similaire ne figure dans le projet d’articles de la CDI. Dans
                 son commentaire relatif au projet d’article 12, celle-ci indique néanmoins
                 que cette disposition ne s’« applique pas … à des situations liées à des conflits
                 armés » (Annuaire de la Commission du droit international, 1991, vol. II
                 (­deuxième partie), p. 48). Aucune explication n’est donnée, et il n’est pas

                                                                                              219




6 CIJ1031.indb 435                                                                                   22/11/13 12:25

                          immunités juridictionnelles de l’état (op. diss. gaja)             315

                 non plus précisé quelles conséquences est censé avoir le fait que ladite dispo-
                 sition ne s’applique pas. En particulier, le point de savoir si les «­ situations
                 liées à des conflits armés » sont considérées comme étant en dehors du
                 champ d’application de la convention des Nations Unies ou si une autre
                 règle énoncée dans cet instrument devient applicable n’est pas clair.
                    L’exclusion ainsi avancée dans le commentaire de la CDI n’a trouvé
                 son expression ni dans le texte de la convention elle-même ni dans les
                 points convenus qui figurent en annexe de cet instrument. En outre,
                 aucune ­précision à cet égard n’est donnée dans le rapport présenté à l’As-
                 semblée générale par le comité spécial qui a recommandé l’adoption de la
                 convention (A/59/22). Toutefois, en introduisant ledit rapport devant la
                 Sixième Commission, le président du comité spécial, M. Gerhard Hafner,
                 a notamment indiqué ce qui suit : « [s]e pose la question de savoir si la
                 Convention couvre les activités militaires. Il a toujours été entendu que
                 les activités militaires n’entreraient pas dans le champ de la Convention. »
                 M. Hafner a ensuite fait référence à l’exclusion des « situations liées à des
                 conflits armés » avancée par la CDI dans son commentaire (A/C.6/59/
                 SR.13, par. 36) — expression qui est plus restrictive que celle d’« activités
                 militaires » —, ajoutant que, selon lui, cette question n’était pas régie par
                 la convention. La portée juridique de cette déclaration n’est cependant
                 pas tout à fait claire. A cet égard, le dernier alinéa du préambule de la
                 résolution 59/38 de l’Assemblée générale, par laquelle la convention a été
                 adoptée, est ainsi libellé : « Prenant en considération la déclaration faite
                 par le Président du Comité spécial lorsqu’il a présenté le rapport du
                 Comité. » Cela ne clarifie pas non plus entièrement les choses.
                    La Norvège et la Suède, lorsqu’elles ont ratifié la convention des
                 Nations Unies, ont précisé que, selon elles, cet instrument ne s’appliquait
                 pas aux « activités militaires ». Ces deux Etats partageaient donc les vues
                 de M. Hafner selon lesquelles les « activités militaires » ne sont pas cou-
                 vertes par la convention. Quoique ces déclarations interprétatives étayent
                 l’idée selon laquelle pareilles activités ne sont pas régies par cet instru-
                 ment, elles ne s’imposent pas à tous les Etats contractants.
                    7. Aucune des lois auxquelles il a été fait référence au paragraphe 3
                 ci-dessus ne contient d’exclusion générale visant les réclamations relatives
                 à des « situations liées à des conflits armés ». Ces questions sont cependant
                 traitées dans certains de ces textes.
                    Ainsi, le paragraphe 2 de l’article 16 du State Immunity Act du
                 Royaume-Uni de 1978 est ainsi libellé :
                         « Cette partie de la présente loi ne s’applique pas aux procédures
                      ayant trait à un quelconque acte des forces armées d’un Etat pendant
                      leur présence au Royaume-Uni ou en relation avec ces forces ; en
                      particulier, son effet est subordonné au Visiting Forces Act [loi rela-
                      tive au statut des forces étrangères présentes sur le territoire du
                      Royaume-Uni avec le consentement de celui-ci] de 1952. »
                   L’alinéa a) du paragraphe 2 de l’article 19 du State Immunity Act de
                 Singapour est libellé en des termes semblables. Ces dispositions paraissent

                                                                                              220




6 CIJ1031.indb 437                                                                                   22/11/13 12:25

                          immunités juridictionnelles de l’état (op. diss. gaja)            316

                 viser des actions qui peuvent être engagées contre un Etat dont les forces
                 sont présentes sur le territoire de l’Etat du for avec le consentement de
                 celui-ci, actions qui seraient régies par des règles spéciales. L’article 22 de
                 la Foreign States Immunity Law d’Israël est plus explicite sur ce point :
                         « Nonobstant les dispositions de la présente loi, les actions judi-
                      ciaires fondées sur tout acte ou toute omission de forces militaires
                      étrangères dont les droits et le statut en Israël ont fait l’objet d’un
                      accord entre l’Etat d’Israël et l’Etat auquel appartiennent ces forces
                      sont régies par ledit accord. »
                    L’article 6 du Foreign States Immunities Act de 1985 de l’Australie, qui
                 exclut les immunités ou privilèges « prévus par le … Defence (Visiting
                 Forces) Act [loi relative au statut des forces étrangères présentes sur le
                 territoire de l’Australie avec le consentement de celle-ci] de 1963, ou en
                 application de celui-ci », ainsi que l’article 16 du State Immunity Act du
                 Canada, qui mentionne la loi relative au statut des forces étrangères pré-
                 sentes sur le territoire du Canada avec le consentement celui-ci, ne font,
                 eux aussi, référence qu’aux forces stationnées sur le territoire de l’Etat du
                 for avec le consentement de celui-ci.
                    Aucun de ces textes ne porte spécifiquement sur l’« exception ter­
                 ritoriale » ; ils ont tous plus généralement trait à la législation relative
                 aux immunités des Etats étrangers. En tout état de cause, il découle des
                 textes en question que les réclamations relatives aux activités armées qui
                 ne tombent pas sous le coup des clauses d’exclusion relèvent des règles
                 régissant l’immunité énoncées dans la loi, y compris l’« exception territo-
                 riale ».
                    8. La question de l’immunité de juridiction de l’Allemagne relative-
                 ment aux actes commis par ses forces armées pendant la seconde guerre
                 mondiale a été examinée par les tribunaux de plusieurs Etats.
                    En l’affaire Ferrini, si la Cour de cassation italienne a fondé son princi-
                 pal argument contre l’immunité sur une base différente, elle a aussi tenu
                 compte de ce que l’acte illicite en cause, à savoir la déportation d’un
                 national italien vers l’Allemagne où il a été soumis au travail forcé,
                 « a[vait] trouvé son origine dans le pays dans lequel l’action judiciaire a,
                 entre-temps, été intentée » (arrêt no 5044 du 11 mars 2004 ; ILR, vol. 128,
                 p. 670‑671). Dans une série de décisions ultérieures, la même juridiction a
                 refusé d’accorder l’immunité à l’Allemagne « étant donné, en outre, que
                 l’acte illicite s’était également produit en Italie » (voir, par exemple, l’or-
                 donnance no 14209 du 29 mai 2008 ; Rivista di diritto internazionale,
                 vol. 91 (2008), p. 900).
                    La Cour de cassation française a, en revanche, fait droit à l’immunité
                 de l’Allemagne dans les affaires Bucheron (pourvoi no 02-45961,
                 16 décembre 2003), puis Grosz (pourvoi no 04-47504, 3 janvier 2006). Ces
                 deux décisions avaient trait à la déportation de citoyens français et au fait
                 qu’ils avaient été soumis au travail forcé en Allemagne. La Cour de cas-
                 sation s’est fondée sur le caractère jure imperii de l’acte en cause, sans
                 envisager la possibilité d’appliquer une « exception territoriale ».

                                                                                            221




6 CIJ1031.indb 439                                                                                 22/11/13 12:25

                          immunités juridictionnelles de l’état (op. diss. gaja)             317

                    Les tribunaux grecs se sont, quant à eux, montrés divisés sur la ques-
                 tion. L’Areios Pagos a ainsi, en l’affaire Distomo (arrêt du 4 mai 2000 ;
                 ILR, vol. 129, p. 519), jugé qu’une règle de droit international coutumier
                      « requ[érait], à titre d’exception au principe de l’immunité, que les
                      tribunaux nationaux puissent exercer une compétence internationale
                      à l’égard de demandes en réparation relatives à des préjudices causés
                      à des personnes et des biens sur le territoire de l’Etat du for par des
                      organes d’un Etat étranger présents sur ce territoire au moment où
                      ces préjudices ont été causés, même si ceux-ci résultaient d’actes de
                      puissance souveraine (acta jure imperii) ».
                    La majorité a jugé que cela vaudrait également pour les « préjudices
                 résultant [d’une action militaire menée dans] de[s] situations de conflits
                 armés », lorsque « les actes illicites à raison desquels la réparation est
                 demandée (en particulier les crimes contre l’humanité) ne visaient pas les
                 civils en général, mais des personnes particulières se trouvant dans un lieu
                 donné et n’ayant pas de lien direct ou indirect avec les opérations mili-
                 taires ».
                    Deux ans plus tard, dans l’affaire Margellos, le Tribunal supérieur spécial
                 grec, Anotato Eidiko Dikastirio (arrêt du 17 septembre 2002 ; ILR, vol. 129,
                 p. 525), est parvenu (quoique à une majorité de six voix contre cinq) à la
                 conclusion presque inverse, selon laquelle l’« exception territoriale » ne s’ap-
                 plique pas aux activités des forces militaires d’un Etat étranger :
                      « en l’état actuel du droit international, il n’existe pas de règle géné-
                      ralement acceptée qui, à titre d’exception à la règle de l’immunité
                      souveraine, autoriserait qu’une action soit engagée contre un Etat
                      étranger devant les tribunaux d’un autre Etat relativement à une
                      demande en réparation d’un acte dommageable commis dans l’Etat
                      du for auquel les forces armées de l’Etat défendeur ont participé de
                      quelque manière que ce soit, en temps de guerre ou en temps de
                      paix » (ibid., p. 532).
                    La Cour suprême de Pologne a, en l’affaire Natoniewski (arrêt du
                 29 octobre 2010 ; Polish Yearbook of International Law, vol. XXX (2010),
                 p. 299), suivi une approche similaire. Elle a en effet conclu que

                      « les motifs [étaient] insuffisants pour que soit reconnue une excep-
                      tion à l’immunité de l’Etat dans des affaires concernant la réparation
                      de violations des droits de l’homme résultant d’actes illicites commis
                      sur le territoire de l’Etat du for et entrant dans la catégorie des acti-
                      vités des forces armées ».
                    D’autres décisions dans lesquelles il a été fait droit à l’immunité d’un
                 Etat étranger relativement à des activités militaires menées sur le territoire
                 de l’Etat du for seront mentionnées au paragraphe 11 ci-après.
                    9. Il ressort de l’analyse de la pratique étatique relative à l’« exception
                 territoriale » en général et, plus particulièrement, en ce qui concerne les

                                                                                             222




6 CIJ1031.indb 441                                                                                  22/11/13 12:25

                          immunités juridictionnelles de l’état (op. diss. gaja)                 318

                 ­ ommages causés par des activités militaires que les autorités étatiques ont
                 d
                 suivi des approches différentes. A la question de l’immunité de l’Etat à
                 ­l’examen peut donc être appliquée l’observation introductive formulée par la
                  CDI dans son commentaire, selon laquelle il existe « une zone d’incertitude
                  où les opinions et jurisprudences, voire les législations, varient » (Annuaire de
                  la Commission du droit international, 1991, vol. II (deuxième partie),
                 p. 23). Dans cette « zone d’incertitude », les Etats peuvent adopter des posi-
                  tions différentes sans nécessairement s’écarter des prescriptions du droit
                  international général.
                        La logique qui sous-tend la restriction de l’« exception territoriale » telle
                    qu’avancée en matière d’activités miliaires n’est pas claire. En premier lieu,
                    ainsi qu’il ressort de l’article 4 des articles de la CDI sur la responsabilité de
                    l’Etat pour fait internationalement illicite, le comportement de tous les
                    organes étatiques est également attribué à l’Etat. Dès lors, pourquoi une
                    ­distinction devrait-elle être établie entre les organes militaires et les autres
                     organes du même Etat ? En second lieu, lorsque l’Etat du for consent à la
                     pré­sence de soldats étrangers sur son territoire, un régime d’immunité parti-
                  culier — plus favorable — est compréhensible. Ce régime fait normalement
                  l’objet d’un accord entre les Etats concernés. En revanche, il est plus difficile
                  de comprendre pourquoi un Etat hostile devrait bénéficier d’un régime favo-
                  rable, qui l’emporterait sur le droit souverain de l’Etat du for d’exercer son
                  pouvoir de juridiction à l’égard d’un comportement qui a lieu sur son
                  ­territoire.
                        Le fait que les activités militaires peuvent causer des dommages à
                   grande échelle ne semble pas être une raison valable pour priver les nom-
                   breux requérants potentiels de voie de recours judiciaire. Certes, pareille
                   voie de recours peut, en pratique, se révéler inefficace, mais il en va ainsi
                   de toutes les réclamations formulées contre des Etats étrangers, compte
                   tenu de la difficulté pour un requérant ayant obtenu gain de cause de faire
                   exécuter la décision en question.
                        10. Un facteur pouvant contribuer à justifier une approche restrictive de
                   l’immunité des Etats dans le cadre de l’application de l’« exception territo-
                   riale » réside dans la nature de l’obligation dont l’inobservation fait l’objet
                   de la demande de réparation formulée contre l’Etat étranger. Il peut s’agir
                   d’une obligation au regard du seul droit interne ; il peut aussi s’agir du man-
                   quement à une obligation relevant du droit international et, dans cette
                   ­hypothèse, d’une obligation découlant d’une norme impérative, ce qui peut
                    raisonnablement être souligné au moins en ce qui concerne les massacres
                    de civils.
                        En réalité, ce qui est en cause, ce n’est pas l’exercice d’un pouvoir de
                    juridiction aux fins de prévenir l’inobservation d’une obligation découlant
                    d’une norme impérative ou de faire en sorte qu’il soit mis fin à cette inob-
                    servation, c’est l’existence d’une voie de recours judiciaire en vue de répa-
                    rer le dommage causé par l’inobservation alléguée. A cet égard, il serait
                    difficile de soutenir que l’obligation de réparer un manquement à une
                    obligation relevant du jus cogens est également énoncée par une norme
                    impérative.

                                                                                                 223




6 CIJ1031.indb 443                                                                                       22/11/13 12:25

                          immunités juridictionnelles de l’état (op. diss. gaja)             319

                       Ainsi, par exemple, alors que l’article 91 du premier protocole addi-
                   tionnel aux conventions de Genève de 1949 prévoit que « [l]a Partie au
                   conflit qui violerait les dispositions des Conventions ou du présent Proto-
                   cole sera tenue à indemnité, s’il y a lieu », le Comité international de la
                   Croix-Rouge précise, dans son commentaire, que, « [à] la conclusion d’un
                   traité de paix, les Parties peuvent en principe régler à leur guise les pro-
                   blèmes relatifs aux dommages de guerre en général et aux responsabilités
                   quant au déclenchement du conflit » (C. Pilloud, J. de Preux, Y. Sandoz,
                   B. Zimmermann, P. Eberlin, H.‑P. Gasser et C. F. Wenger, Commentaire
                   des protocoles additionnels du 8 juin 1977 aux conventions de Genève du
                   12 août 1949, 1987, p. 1055).
                       Quoique l’obligation de réparation elle-même puisse difficilement être
                   considérée comme découlant d’une norme impérative, le fait que l’inob­
                   servation alléguée ait trait à une obligation relevant du jus cogens peut
                 toutefois avoir certaines conséquences pertinentes. A l’article 41 des
                 articles de la CDI sur la responsabilité de l’Etat pour fait internationale-
                   ment illicite sont ainsi énumérées certaines conséquences d’un manque-
                   ment grave par un Etat à une obligation découlant d’une norme impérative
                   de droit international général, conséquences qui viennent s’ajouter à
                   celles qui résultent d’un fait illicite ordinaire ; aux paragraphes 1 et 2 de
                   cet article sont énoncées certaines conséquences particulières, le para-
                   graphe 3 mentionnant en outre « toute conséquence supplémentaire que
                   peut entraîner, d’après le droit international, une violation à laquelle
                   ­s’applique le présent chapitre ». Bien que la question de l’immunité de juri-
                    diction n’ait été mentionnée ni dans le texte de l’article en question ni dans
                    le commentaire y relatif, une restriction de l’immunité pourrait fort bien
                    être considérée comme une conséquence appropriée, l’obligation de répa-
                    ration venant ainsi renforcer la nécessité de respecter l’obligation en cause.
                    Cela contribuerait à dissiper tout doute concernant la licéité, pour un Etat,
                    d’exercer son pouvoir de juridiction dans la « zone d’incertitude » que
                 constituent les dommages causés par des activités militaires menées par un
                 Etat étranger sur le territoire de l’Etat du for. Autrement dit, quand bien
                 même l’immunité s’appliquerait en règle générale aux réclamations
                 ­portant sur des dommages causés par des activités militaires menées sur
                  le territoire de l’Etat du for, elle ne s’étendrait pas à celles qui ont trait à
                  des massacres de civils ou à des actes de torture commis sur ce même
                  ­territoire.
                       11. Il serait en revanche plus difficile de déduire de la nature de la vio-
                    lation en cause une restriction de l’immunité de juridiction des Etats
                    étrangers couvrant les dommages causés par ces Etats quel que soit le lieu
                    où ils se sont produits.
                       Pareille conclusion a été préconisée par une minorité de juges de la Cour
                    européenne des droits de l’homme dans l’affaire Al-Adsani c. Royaume-
                    Uni et par la Cour de cassation italienne dans un certain nombre d’arrêts,
                    notamment ceux rendus dans les affaires Ferrini (arrêt no 5044 du
                 11 mars 2004 ; ILR, vol. 128, p. 668‑669) et Milde (arrêt no 1072 du
                 13 janvier 2009). En l’affaire Réunion aérienne c. Jamahiriya arabe libyenne

                                                                                              224




6 CIJ1031.indb 445                                                                                   22/11/13 12:25

                          immunités juridictionnelles de l’état (op. diss. gaja)           320

                 (pourvoi no 09-14743, 9 mars 2011), la Cour de cassation française a,
                 elle aussi, laissé entrevoir l’existence d’une telle restriction de l’immunité
                 dans le cas d’une demande en réparation ayant trait à l’inobservation
                 d’une obligation relevant du jus cogens, à condition que cette inobser­
                 vation ait pris la forme d’un comportement positif de la part de l’Etat
                 étranger.
                     La convention européenne sur l’immunité des Etats et la convention
                 des Nations Unies n’étayent cependant pas cette thèse, puisqu’elles n’éta-
                 blissent aucune exception à l’immunité fondée sur la nature de l’obliga-
                 tion à laquelle a manqué l’Etat étranger.
                     Le refus d’accorder l’immunité de juridiction à l’égard de réclamations
                 portant sur des « décès ou dommages corporels résultant d’actes com­
                 mis par un Etat en violation des normes relatives aux droits de l’homme
                 ayant le caractère de jus cogens » a, en 1999, été qualifié de « fait
                  récent » par un groupe de travail de la CDI présidé par M. Hafner, fait
                  que ce groupe de travail a pris l’initiative de souligner, précisant à
                  l’Assemblée générale qu’il ne « devrait pas être négligé » (Annuaire de
                  ­
                 la Com­  mission du droit international, 1999, vol. II (deuxième partie),
                 p. 172). Même si, dans son rapport, le président du groupe de travail
                 de l’Assemblée générale (M. Hafner, là encore) a estimé qu’« il ne
                 ­semblait pas opportun de faire figurer cette question parmi les points
                  à examiner ultérieurement » (A/C.6/54/L.12, p. 10, par. 67), cela ne
                  saurait être considéré comme un rejet total de l’exception ainsi
                  ­
                 avancée.
                     A cet égard, il convient de relever que le groupe de travail de la CDI ne
                 s’était référé qu’à deux décisions restreignant l’immunité de l’Etat, l’une
                 et l’autre étant fondées sur l’Anti-Terrorism and Effective Death Penalty
                 Act adopté aux Etats-Unis d’Amérique en 1996. Ce texte avait modifié le
                 Foreign Sovereign Immunities Act en restreignant l’immunité des Etats
                 étrangers à l’égard de demandes de réparation à raison de préjudices cau-
                 sés par des actes de torture, exécutions extrajudiciaires et certains autres
                 actes, quel que soit le lieu où ils ont été commis ; toutefois, seuls étaient
                 visés les actes commis par un Etat étranger désigné par le Secrétaire d’Etat
                 comme Etat terroriste et les cas où le requérant ou la victime était un
                 national des Etats-Unis. Au vu de ces conditions, la loi en question ne
                 semble pas donner à penser qu’il pourrait exister une telle exception à
                 l’immunité fondée sur la nature de l’obligation de droit international qui
                 est à l’origine de la réclamation.
                     Plus pertinent encore à cet égard est le fait qu’aucun des textes législa-
                 tifs mentionnés au paragraphe 3 ci-dessus ne contient une quelconque
                 référence à pareille exception.
                     Cette question a été examinée de manière approfondie par la Cour
                 européenne des droits de l’homme en l’affaire Al-Adsani c. Royaume-Uni.
                 A une majorité de neuf voix contre huit, ladite juridiction a précisé
                 qu’elle
                     « ne juge[ait] pas établi qu’il soit déjà admis en droit international
                     que les Etats ne peuvent prétendre à l’immunité en cas d’actions

                                                                                           225




6 CIJ1031.indb 447                                                                                22/11/13 12:25

                          immunités juridictionnelles de l’état (op. diss. gaja)             321

                      civiles en dommages-intérêts pour des actes de torture qui auraient
                      été perpétrés en dehors de l’Etat du for ».
                    La cour d’appel de l’Ontario a par ailleurs rappelé, en l’affaire Bouzari
                 et autres c. République islamique d’Iran (arrêt du 30 juin 2004 ; ILR,
                 vol. 128, p. 605), la distinction qu’il convient d’établir en fonction du lieu
                 où le préjudice en cause s’est produit. Tout en reconnaissant implicite-
                 ment l’applicabilité de l’« exception territoriale » énoncée dans la législa-
                 tion canadienne, cette juridiction a ainsi jugé que « la pratique reflét[ait] le
                 principe de droit international coutumier selon lequel l’Etat jouit de l’im-
                 munité à l’égard d’actes de torture commis en dehors de l’Etat du for… ».
                    La Cour constitutionnelle de Slovénie (arrêt du 8 mars 2001, affaire
                 Up-13/99) a, quant à elle, estimé qu’il existait une « tendance », mais aucune
                      « règle de droit international coutumier qui, dans le cas de violations
                      de normes impératives du droit international en matière de protec-
                      tion des droits de l’homme résultant d’activités étatiques menées jure
                      imperii … autoriserait les tribunaux slovènes à traduire en justice des
                      Etats étrangers ».
                 Dans cette affaire, la Cour constitutionnelle examinait des actes qui
                 s’étaient produits sur un territoire devenu entre-temps slovène.
                      Une approche similaire a été suivie par le Bundesgerichtshof allemand
                 dans un arrêt du 26 juin 2003, alors qu’il lui était demandé de rendre exé-
                 cutoires les décisions grecques rendues au fond en l’affaire Distomo (Inter‑
                 national Legal Materials, vol. 42 (2003), p. 1033).
                      En l’affaire Jones c. Arabie saoudite ([2007] 1 AC 270), la Chambre
                 des lords a, pour sa part, purement et simplement rejeté l’idée selon
                 laquelle il existerait une exception à l’immunité dans le cas de réclama-
                 tions relatives au manquement à des obligations relevant de normes impé-
                 ratives. Cette décision avait trait à une réclamation portant sur un acte de
                 torture qui s’était produit en dehors du territoire de l’Etat du for.
                      Au vu de l’ensemble de ces éléments tirés de la pratique, la conclusion
                 s’impose que la nature de l’obligation de droit international qui est à l’origine
                 de la réclamation ne constitue pas, en elle-même, un élément suffisant pour
                 qu’un tribunal soit fondé à exercer sa compétence à l’égard d’un Etat étran-
                 ger dans le cas d’une demande en réparation relative à l’inobservation d’une
                 obligation découlant d’une norme impérative, quel que soit le lieu où
                 ­ce ­manquement a été commis. A l’inverse, on ne saurait déduire de cette
                  pratique que la nature de l’obligation qui n’a pas été respectée a une inci-
                  dence négative sur l’applicabilité de l’« exception territoriale ». Il serait en
                   effet extravagant qu’une réclamation soit jugée recevable sur la base de
                   l’« exception territoriale » lorsque l’obligation qui n’a pas été respectée est
                   mineure, alors que cette même exception ne s’appliquerait pas à des réclama-
                  tions ayant trait au manquement à des obligations relevant de normes
                  ­impératives.
                      12. L’application des critères énoncés ci-dessus aurait exigé que la Cour
                   examinât de manière plus approfondie, et à la lumière des faits de chaque

                                                                                              226




6 CIJ1031.indb 449                                                                                   22/11/13 12:25

                         immunités juridictionnelles de l’état (op. diss. gaja)             322

                affaire, les différentes décisions rendues par les tribunaux italiens auxquelles
                l’Allemagne s’est référée dans sa requête. Pareil examen aurait dû conduire
                la Cour à conclure que, au moins en ce qui concerne certaines de ces décisions,
                l’exercice, par le tribunal en question, de sa compétence ne pouvait être
                ­considéré comme étant contraire à une obligation de droit international
                 ­général.

                                                                    (Signé) Giorgio Gaja.




                                                                                            227




6 CIJ1031.indb 451                                                                                 22/11/13 12:25

